Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Zierak (Pub. No.: US 2019/0273132) filed in the IDS on 03/11/2020.
Re claim 1, Zierak, FIG. 4 teaches a semiconductor structure comprising: 
a semiconductor substrate (14); and 
a semiconductor-on-insulator region (18/16/34/12/30) above the semiconductor substrate, and comprising: 
a lower semiconductor layer (12, ¶ [0011]) on the semiconductor substrate; 
an upper semiconductor layer (34, [0020]) above and physically separated from the lower semiconductor layer by at least one cavity, 
wherein upper portions of openings (22 of FIG. 3) extend through the upper semiconductor layer to the at least one cavity (26), and 
wherein lower portions of the openings are aligned below the upper portions and extend through the lower semiconductor layer (12) from the at least one cavity to the semiconductor substrate; 
a dielectric layer lining (30) the at least one cavity and further extending into the upper portions of the openings; and 
an additional semiconductor layer (18, [0013]) within the upper portions of the openings above the dielectric layer.
Re claim 2, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, wherein the semiconductor-on-insulator region further comprises a lower semiconductor layer (12, [0016]) between the semiconductor substrate (14) and the insulator-containing cavities (18/16/34/30).
Re claim 3, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, wherein each plug comprises any of: 
an insulator plug (30) filling an opening; 
a semiconductor plug (34) filling an upper portion of an opening; and 
a semiconductor-on-insulator plug (30/34) comprising a semiconductor section (34) filling an upper portion of an opening and an insulator (30) section filling a lower portion of the opening below the upper portion.
Re claim 4, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, wherein each insulator-containing cavity contains any of: 
a dielectric layer (30); 
a pocket of trapped air, of trapped gas or under vacuum (26); and 
a dielectric layer (30) and encapsulating a pocket of trapped air, of trapped gas or under vacuum, and wherein each insulator-containing cavity (30/34/26) is lined with any of a dielectric layer (30) and an epitaxial semiconductor layer (34, [0020]).
Re claim 5, Zierak teaches the semiconductor structure of claim 1, wherein adjacent cavities (22 of FIG. 3) that extend laterally from the sides of the openings are merged forming a single cavity.
Re claim 6, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, 
wherein adjacent cavities (far right of 16 via the middle and far left of 26) that extend laterally from the sides of the openings are physically separated by end walls (16/12), 
wherein the upper semiconductor layer (18/34) and the end walls (sidewalls of 16) comprise different semiconductor materials, and 
wherein an interface between a crystalized bottom section (14, [0011]) and an amorphized and recrystallized top section (12) of each end wall provides electrical isolation.
Re claim 21, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, further comprising a support structure (16/12) laterally surrounding the semiconductor-on-insulator region (18/34/30), wherein the support structure comprises at least one of an isolation (16) and a stacked semiconductor region (12).
Claim(s) 1-6 and 21 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Zang (Patent No.: US 10615177) filed in the IDS on 03/11/2020.
Re claim 1, Zhang, FIG. 20 teaches a semiconductor structure comprising: 
a semiconductor substrate (100); and 
a semiconductor-on-insulator region (106/18/60/62/70/138) above the semiconductor substrate, and comprising: 
a lower semiconductor layer (106, col. 3, lines 20-25) on the semiconductor substrate; 
an upper semiconductor layer (60/62) above and physically separated from the lower semiconductor layer by at least one cavity, 
wherein upper portions of openings (150a, FIG. 19) extend through the upper semiconductor layer (60/62) to the at least one cavity (130/132), and 
wherein lower portions (106) of the openings are aligned below the upper portions and extend through the lower semiconductor layer from the at least one cavity (130/132, col. 4, lines 55-67) to the semiconductor substrate; 
a dielectric layer (18) lining the at least one cavity and further extending into the upper portions of the openings (130/132); and 
an additional semiconductor layer (60) within the upper portions of the openings above the dielectric layer.
Re claim 2, Zhang, FIG. 20 teaches the semiconductor structure of claim 1, wherein the semiconductor-on-insulator region further comprises a lower semiconductor layer (106) between the semiconductor substrate (100) and the insulator-containing cavities (18/130/132).
Re claim 3, Zhang, FIG. 20 teaches the semiconductor structure of claim 1, wherein each plug comprises any of: 
an insulator plug (18) filling an opening; 
a semiconductor plug (62) filling an upper portion of an opening; and 
a semiconductor-on-insulator plug (60/62/18) comprising a semiconductor section (60/62) filling an upper portion of an opening and an insulator section(18) filling a lower portion of the opening below the upper portion.
Re claim 4, Zhang, FIG. 20 teaches the semiconductor structure of claim 1, wherein each insulator-containing cavity contains an insulator (18) comprising any of: 
a dielectric layer (18); 
a pocket of trapped air (130/132), of trapped gas or under vacuum; and 
a dielectric layer encapsulating a pocket of trapped air, of trapped gas or under vacuum, and wherein each insulator-containing cavity is lined with any of a dielectric layer (18) and an epitaxial semiconductor layer (60/62).
Re claim 6, Zhang, FIG. 20 teaches the semiconductor structure of claim 1/7, 
wherein adjacent cavities (132 via 130) that extend laterally from the sides of the openings are physically separated by end walls (middle 18), 
wherein the upper semiconductor layer (60/62) and the end walls (sidewalls of 18) comprise different semiconductor materials, and 
wherein an interface between a crystalized bottom section (60/62) and an amorphized and recrystallized top section (sidewalls of middle 18) of each end wall provides electrical isolation.
Re claim 21, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, further comprising a support structure (148/138/72/74/60/62) laterally surrounding the semiconductor-on-insulator region (106/18/60/62/70/138), wherein the support structure comprises at least one of an isolation (138) and a stacked semiconductor region (60/62).
Claim(s) 1-6 and 21 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by GOKTEPELI (Pub. No.: US 2018/0083098).
Re claim 1, GOKTEPELI, FIGS. 3-4 teaches a semiconductor structure comprising: 
a semiconductor substrate (120); and 
a semiconductor-on-insulator region (405/125/110, ¶ [0029]) above the semiconductor substrate, and comprising: 
a lower semiconductor layer (115, ¶ [0022]) on the semiconductor substrate; 
an upper semiconductor layer (left 405) above and physically separated from the lower semiconductor layer by at least one cavity, 
wherein upper portions of openings extend through the upper semiconductor layer to the at least one cavity (105, note that the cavity 105 is filled with air, claim 9), and 
wherein lower portions of the openings are aligned below the upper portions and extend through the lower semiconductor layer from the at least one cavity to the semiconductor substrate; 
a dielectric layer (305, [0028]) lining the at least one cavity and further extending into the upper portions of the openings; and 
an additional semiconductor layer (right 405) within the upper portions of the openings above the dielectric layer.
Re claim 2, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1, wherein the semiconductor-on-insulator region further comprises a lower semiconductor layer (115, [0021]) between the semiconductor substrate (120) and the insulator-containing cavities (110/105).
Re claim 3, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1, wherein each plug comprises any of: 
an insulator plug (110[STI]) filling an opening; 
a semiconductor plug (405) filling an upper portion of an opening (105); and 
a semiconductor-on-insulator plug (405/110[STI]) comprising a semiconductor section (125, [0021]) filling an upper portion of an opening and an insulator section filling a lower portion (lowermost portion of STI) of the opening below the upper portion
Re claim 4, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1, wherein each insulator-containing cavity contains an insulator comprising any of: 
a dielectric layer; 
a pocket of trapped air, of trapped gas or under vacuum; and 
a dielectric layer and encapsulating a pocket of trapped air, of trapped gas or under vacuum, and wherein each insulator-containing cavity is lined with any of a dielectric layer (110[STI]) and an epitaxial semiconductor layer (405).
Re claim 5, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1, wherein adjacent cavities that extend laterally from the sides (vertical sides) of the openings are merged forming a single cavity (105).
Re claim 6, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1/7, 
wherein adjacent cavities that extend laterally from the sides of the openings are physically separated by end walls (305), 
wherein the upper semiconductor layer (125) and the end walls (of 305) comprise different semiconductor materials, and 
wherein an interface between a crystalized bottom section (of 405) and an amorphized and recrystallized top section (sidewalls of STI interface with the cavity 105) of each end wall provides electrical isolation.
Re claim 21, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, further comprising a support structure (405/125/110) laterally surrounding the semiconductor-on-insulator region (150), wherein the support structure comprises at least one of an isolation (vertical column from the far right) and a stacked semiconductor region (from the device).
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that
“The Applicant respectfully disagrees.
Zierak discloses a structure with an airgap and methods of forming the structure. A semiconductor layer 12 (e.g., a SiGe layer) is formed on a semiconductor substrate 14 (e.g., a silicon substrate) and another semiconductor layer 10 (e.g., a silicon layer) is formed on the semiconductor layer 12 (see paragraphs [0011]-[0012] and FIG. 2). Deep trench isolation regions 16 are formed that extend from the top surface 11 of the semiconductor layer 10 through the semiconductor layer 10 and the semiconductor layer 12 and penetrate into the substrate 14 such that they completely surround a device region 18 of the semiconductor layer 10 (see paragraph [0013] and FIGs. 1-2). Openings 22 are formed that extend through the semiconductor layer 10 with the semiconductor layer 12 functioning as an etch stop such that the openings 22 stop on the top surface of the semiconductor layer 12 (see paragraph [0014] and FIG. 2). Also as illustrated in FIG. 2, these openings 22 extend through the device region 18 of semiconductor layer 10 as defined by the deep trench isolation regions 16 only. The portion of the semiconductor layer 12 below the device region 18 of the semiconductor layer 10 is then selectively and completely removed to form airgap 26 between the device region 18 of the semiconductor layer 10 and the substrate 14 below (see paragraphs [0016]-[0017] and FIG. 3). In other words, the deep trench regions 16 define the boundary over which the semiconductor layer 12 is removed and surround the airgap 26 on all sides and the portions of the semiconductor layer 12 outside the deep trench isolation regions 16 is not removed (see paragraph [0018] and FIG. 3). “[PJillars 30 of dielectric material may be formed inside the airgap 26 below each opening 22” (see paragraph [0019] and FIG. 4). Also as indicated in paragraph [0019], these dielectric pillars 30 are arranged in the airgap 26 with the same arrangement as the openings 22 and the height of the pillars may be greater than or equal to the height of the airgap 26. The openings 22 may be at least partially filled with plugs 34 comprising a semiconductor material (e.g., epitaxial semiconductor material) (see paragraph [0020] and FIG. 4).
In the rationale for the rejection of independent claim 1, the Office Action indicates that the claimed “semiconductor-on-insulator region” above the semiconductor substrate is taught by the combination of items 18, 16, 34, 12, and 30 and further indicates that item 12 teaches the lower semiconductor layer of the claimed semiconductor-on-insulator region. However, as indicated in the specification of Zierak and discussed above, the boundaries of the device region 18 of the semiconductor layer 10, which is above the airgap 26 and which thus effectively forms a semiconductor-on-insulator region, is completely devoid of the semiconductor layer 12. Additionally, the region of the structure in Zierak that is outside the deep trench isolation 16- defined boundary of the device region 18 and that does include the semiconductor layer 12 is not a semiconductor-on-insulator region because it include the semiconductor layer 12 above and immediately adjacent to the semiconductor substrate and below and immediately adjacent to the semiconductor layer 10. In other words, the Applicants submit that the semiconductor-on- insulator region of Zierak does not include the semiconductor layer 12 at all and, thus, Zierak does not anticipate or otherwise disclose a semiconductor-on-insulator region, as claimed, that specifically includes a “lower semiconductor layer on the semiconductor substrate”.
In the rationale for the rejection of independent claim 1, the Office Action appears to equate item 34 of Zierak with the claimed upper semiconductor layer and item 22 of Zierak with the claimed upper portions of openings that extend through the upper semiconductor layer to the at least one cavity 26. As indicated in paragraph [0020], item 34 refers specifically to plugs that are composed of semiconductor material and that fill openings 22 that extend vertically through the device region of the semiconductor layer 10 to the airgap 26. Thus, the plugs 34 are made of a semiconductor material and are above the airgap 26. However, since the semiconductor layer 12 is outside the deep trench isolation 16-defined boundary and thus not below the device region 18 or plugs 34 therein, the Applicant submits that the semiconductor material of each plug does not equate to an upper semiconductor layer that is above and physically separated from a lower semiconductor layer [on the semiconductor substrate] by at least one cavity, as claimed. 
Furthermore, As illustrated in FIGs. 3 and 4 and discussed above, the openings 22 of Zierak extend through the device region 18 of the semiconductor layer 10 to the airgap 26. Furthermore, these openings 22 are at least partially filled with semiconductor plugs 34 (which as discussed above the Office Action equates with the claimed upper semiconductor layer). Since the Office Action equates the semiconductor plugs 34 with the claimed upper semiconductor layer and since the openings 22 do not extend through the semiconductor plugs 34 but are instead filled by the plugs 34, the Applicant submits that the combination of items 22 and 34 does not anticipate or otherwise disclose “an upper semiconductor layer above and physically separated from the lower semiconductor layer by at least one cavity, wherein upper portions of openings extend through the upper semiconductor layer to the at least one cavity”, as claimed.
In the rationale for the rejection of independent claim 1, the Office Action simply provides “wherein lower portions of the openings are aligned below the upper portions and extend through the lower semiconductor layer (12) from the at least one cavity to the semiconductor substrate;”. In other words, the Office Action does not indicate how or where Zierak teaches “lower portions of the openings”, which are “aligned below the upper portions” of the same openings and which “extend through the lower semiconductor layer from the at least one cavity to the semiconductor substrate”. The Office Action again equates the claimed lower semiconductor layer with the semiconductor layer 12 of Zierak. However, as discussed above, complete removal of the semiconductor layer 12 from the deep trench isolation 16-defined device region 18 is what forms the airgap 26 in Zierak. In Zierak, there is no portion of the semiconductor layer 12 that is physically below the airgap 26 and thereby no portion of the semiconductor layer 12 that has lower portions of openings aligned below upper portions of same openings within the upper semiconductor layer above the airgap. Therefore, the Applicant submits that Zierak also does not anticipate or otherwise disclose the claimed “lower portions of the openings”, which are “aligned below the upper portions” and which “extend through the lower semiconductor layer from the at least one cavity to the semiconductor substrate”, pages 9-14.

    PNG
    media_image1.png
    607
    624
    media_image1.png
    Greyscale

The Examiner respectfully submits that Applicant did not address directly to the matters related to the claim language, however, Zierak, FIGS. 4-6 still reads on: a semiconductor structure comprising: 
a semiconductor substrate (52); and 
a semiconductor-on-insulator region (18/16/34/12/30/14) above the semiconductor substrate, and comprising: 
a lower semiconductor layer (14, ¶ [0011]) on the semiconductor substrate (52); 
an upper semiconductor layer (34, [0020]) above and physically separated from the lower semiconductor layer (14) by at least one cavity (26), 
wherein upper portions of openings (22 of FIG. 3) extend through the upper semiconductor layer to the at least one cavity (26), and 
wherein lower portions of the openings are aligned below the upper portions and extend through the lower semiconductor layer (14) from the at least one cavity to the semiconductor substrate (52); 
a dielectric layer lining (30) the at least one cavity and further extending into the upper portions of the openings; and 
an additional semiconductor layer (18, [0013]) within the upper portions of the openings above the dielectric layer (30).
In response to Applicant’s argument that
“The Applicant submits that the Zhang does not anticipate a semiconductor-on-insulator region above a semiconductor substrate and specifically having the following claimed features: 
(1) "an upper semiconductor layer above and physically separated from the lower semiconductor layer by at least one cavity, wherein upper portions of openings extend through the upper semiconductor layer to the at least one cavity"; (2) "wherein lower portions of the openings are aligned below the upper portions and extend through the lower semiconductor layer from the at least one cavity to the semiconductor substrate"; and (3) "a dielectric layer lining the at least one cavity and further extending into the upper portions of the openings"…”, pages 14-20.

    PNG
    media_image2.png
    564
    839
    media_image2.png
    Greyscale

The Examiner respectfully submits that Applicant did not address directly to the matters related to the claim language, however, Zhang, FIG. 20 still reads on: a semiconductor structure comprising: 
a semiconductor substrate (100); and 
a semiconductor-on-insulator region (106/18/60/62/70/138) above the semiconductor substrate, and comprising: 
a lower semiconductor layer (106, col. 3, lines 20-25) on the semiconductor substrate; 
an upper semiconductor layer (60/62) above and physically separated from the lower semiconductor layer by at least one cavity, 
wherein upper portions of openings (150a, FIG. 19) extend through the upper semiconductor layer (60/62) to the at least one cavity (130/132), and 
wherein lower portions (106) of the openings are aligned below the upper portions and extend through the lower semiconductor layer from the at least one cavity (130/132, col. 4, lines 55-67) to the semiconductor substrate; 
a dielectric layer (18) lining the at least one cavity and further extending into the upper portions of the openings (130/132); and 
an additional semiconductor layer (60) within the upper portions of the openings above the dielectric layer.
In response to Applicant’s argument that
“The Applicant submits that the Goktepeli does not anticipate a semiconductor-on- insulator region above a semiconductor substrate and specifically having the following claimed features: (1) "wherein upper portions of openings extend through the upper semiconductor layer to the at least one cavity"; (2) "wherein lower portions of the openings are aligned below the upper portions and extend through the lower semiconductor layer from the at least one cavity to the semiconductor substrate"; (3) "a dielectric layer lining the at least one cavity and further extending into the upper portions of the openings"; and (4) an additional semiconductor layer within the upper portions of the openings above the dielectric layer….”, pages 21-25.

    PNG
    media_image3.png
    607
    893
    media_image3.png
    Greyscale

The Examiner respectfully submits that Applicant did not address directly to the matters related to the claim language, however, GOKTEPELI, FIGS. 3-4 still reads on: a semiconductor structure comprising: 
a semiconductor substrate (120); and 
a semiconductor-on-insulator region (405/125/110, ¶ [0029]) above the semiconductor substrate, and comprising: 
a lower semiconductor layer (115, ¶ [0022]) on the semiconductor substrate; 
an upper semiconductor layer (left 405) above and physically separated from the lower semiconductor layer by at least one cavity, 
wherein upper portions of openings extend through the upper semiconductor layer to the at least one cavity (105, note that the cavity 105 is filled with air, claim 9), and 
wherein lower portions of the openings are aligned below the upper portions and extend through the lower semiconductor layer from the at least one cavity to the semiconductor substrate; 
a dielectric layer (305, [0028]) lining the at least one cavity and further extending into the upper portions of the openings; and 
an additional semiconductor layer (right 405) within the upper portions of the openings above the dielectric layer.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894